                         Case 18-31756-lkg     Doc 55      Filed 07/15/19     Page 1 of 2
                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF ILLINOIS
IN RE:                                          )                     In Proceedings
         Mark A Firestine                       )                     Under Chapter 13
                                                )
                                                )
                                                )                     Bk. No: 18-31756
             Debtor(s)                          )

                   NOTICE OF FILING OF POST-PETITION CLAIM
TO ALL PARTIES IN INTEREST:

   NOTICE IS HEREBY GIVEN that the Trustee received a post-petition proof of claim filed by
ROUNDPOINT MORTGAGE SERVICING CORP filed on July 03, 2019, (Court Claim No. 10). As
this claim is not addressed in the Debtor(s)' Plan, the Trustee shall not pay this claim nor shall he reserve
any monies for the payment of the same until the Debtor(s) file an Amended Plan to address the same.

   Accordingly, the Debtor(s) are hereby given notice that they must take the appropriate action(s) to
cure this deficiency and address the instant claim. Failure to do so may result in this claim not being
discharged.


   Respectfully submitted on this day, Tuesday, July 16, 2019.



                                                             /s/Russell C. Simon
                                                             RUSSELL C. SIMON
                                                             Chapter 13 Trustee
                                                             24 Bronze Pointe
                                                             Swansea, IL 62226
                                                             Telephone: (618) 277-0086
                                                             Telecopier: (618) 234-0124




MB
                      Case 18-31756-lkg         Doc 55 Filed 07/15/19 Page 2 of 2
                                                Certificate of Service
   I hereby certify that a true and correct copy of the above and foregoing Notice of Filing of Post-Petition
Claim was served on the parties listed below by ordinary U.S. Mail (with the correct postage prepaid and
deposited in the U.S. Mail in Belleville, IL) or served electronically through the Court's ECF System at the
email address registered with the Court on this day, Tuesday, July 16, 2019.



                                                   /s/ Mindy
Mark A Firestine
951 Meadowview Lane
Columbia, IL 62236

DOUGLAS M HEAGLER
901 BOONES LICK STE 100
ST CHARLES, MO 63301

ROUNDPOINT MORTGAGE SERVICING CORP
P. O. BOX 19409
CHARLOTTE, NC 28219



CODILIS & ASSOCIATES PC
15W030 N FRONTAGE RD STE 100
BURR RIDGE, IL 60527


ROUNDPOINT MORTGAGE SERVICING CORP
5016 PARKWAY PLAZA
BLDGS 6 & 8
CHARLOTTE, NC 28217
